Exhibit 10.1.4

 

FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of the        day of January, 2003 and
is by and among APCOA/Standard Parking, Inc., a Delaware corporation (the
“Company”) LaSalle Bank National Association, a national banking association
(“LaSalle”), Bank One, NA, a national banking association (“Bank One”), and
LaSalle as agent (in such capacity, the “Agent”) for the “Lenders” under the
Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, LaSalle, Bank One and the Company are all of the parties to that
certain Amended and Restated Credit Agreement dated as of January 11, 2002, as
amended (as such agreement has been or may be further amended, restated,
modified or supplemented and in effect from time to time, the “Credit
Agreement”), and LaSalle and Bank One are all of the “Lenders” thereunder; and

 

WHEREAS, LaSalle, Bank One and the Company desire to amend the Credit Agreement
in certain respects, as hereinafter described in this Amendment;

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                                       Definitions.  Capitalized terms used in
this Amendment, unless otherwise defined herein, shall have the meaning ascribed
to such terms in the Credit Agreement.  In addition, the following term shall
have the meaning indicated:

 

“Fourth Amendment Effective Date” means the date upon which this Amendment is
executed by the Company, LaSalle, and Bank One, and the Guarantor Consent and
Reaffirmation hereto is executed by each Guarantor, and each other condition to
effectiveness set forth in Section 3 hereof has been fulfilled to the reasonable
satisfaction of LaSalle and Bank One.

 

2.                                       Amendment of Credit Agreement. 
Effective on the Fourth Amendment Effective Date, the Credit Agreement shall be
amended as follows:

 

(a)                                  The definition of “Applicable Margin” in
Section 1.1 of the Credit Agreement shall be amended and restated in its
entirety as follows:

 

“Applicable Margin” shall mean, with respect to any Adjusted Corporate Base Rate
Loan or LIBOR Loan, the applicable percentage set forth below:

 

Type of Revolving Credit Loan

 

Applicable Margin

LIBOR Loan

 

4.00% (400 basis points)

Adjusted Corporate Base Rate Loan

 

1.75% (175 basis points)

 

--------------------------------------------------------------------------------


 

(b)                                 The definition of “Borrowing Base” in
Section 1.1 of the Credit Agreement shall be amended and restated in its
entirety with respect to the Borrowing Base report due under Section 5.1(d)(ii)
of the Credit Agreement as of January 31, 2003 and each Borrowing Base report
due thereafter as follows:

 

“Borrowing Base” shall mean an amount equal to (i) eighty percent (80%) of the
unpaid amount (net of such reserves and allowances as the Agent deems necessary
in its reasonable discretion) of all Eligible Accounts Receivable then existing
(other than Eligible Capital Improvement Receivables), plus (ii) fifty percent
(50%) of all Eligible Capital Improvement Receivables then existing, plus (iii)
forty percent (40%) of (A) the Net Book Value of Fixed Assets of the Company,
minus (B) outstanding Capital Lease Indebtedness of the Company (determined on a
consolidated basis), plus $3,000,000, provided, however, that such $3,000,000
additional availability shall be decreased by (A) $250,000 as of April 1, 2003,
(B) $250,000 as of July 1, 2003, and (C) $500,000 as of the first day of each
calendar quarter thereafter, until such $3,000,000 shall have been decreased to
zero (0).

 

(c)                                  The definition of “Corporate Base Rate” in
Section 1.1 of the Credit Agreement shall be amended and restated in its
entirety as follows:

 

“Corporate Base Rate” shall mean the per annum rate announced by the Agent from
time to time as its prime rate of interest, which need not be the lowest rate of
interest it charges any of its customers.  The Corporate Base Rate shall change
simultaneously with any change in such announced prime rate.  Notwithstanding
the foregoing, for purposes of determining the applicable Corporate Base Rate at
any time for this Agreement, the Corporate Base Rate shall not be less than
4.25%.

 

(d)                                 The definition of “LIBOR” in Section 1.1 of
the Credit Agreement shall be amended and restated in its entirety as follows:

 

“LIBOR” shall mean, with respect to any LIBOR Loan and the related LIBOR
Interest Period, the rate per annum obtained by dividing (i) the per annum rate
of interest at which deposits in Dollars for such LIBOR Interest Period and in
an aggregate amount comparable to the amount of the applicable LIBOR Loan are
published by Bloomberg’s Financial Markets Commodities News at approximately
8:00 a.m. Chicago time on the third LIBOR Business Day prior to the first day of
such LIBOR Interest Period (or if not so published, Agent, in its sole
discretion, shall designate another daily financial or governmental publication
of national circulation to determine such rate); provided, however, that after
the first election of a LIBOR Interest Period with respect to any LIBOR Loan,
such per annum rate shall be determined at approximately 8:00 a.m. Chicago time
on the first LIBOR Business Day of the month for each LIBOR Interest Period
thereafter, by (ii) an amount equal to one minus the stated maximum rate
(expressed as a decimal) of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other

 

2

--------------------------------------------------------------------------------


 

reserves) that are specified on the first day of such LIBOR Interest Period by
the Board of Governors of the Federal Reserve System (or any successor agency
thereto) for determining the maximum reserve requirement with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of such Board) maintained by a member bank of such System;

 

all as conclusively determined by the Agent.  Notwithstanding the foregoing, for
purposes of determining the applicable LIBOR at any time for this Agreement,
LIBOR shall not be less than 1.30%.

 

(e)                                  Subsection 2.1(c) of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

 

(c) Limitation on Amount of Revolving Credit Advances.  Notwithstanding anything
in this Agreement to the contrary, (i) the aggregate principal amount of the
Revolving Credit Advances and any Existing Letters of Credit at any time
outstanding to the Company shall not exceed the lesser of (A) the aggregate
amount of the Revolving Commitments at such time, or (B) the Borrowing Base at
such time, and (ii) the aggregate principal amount of Letter of Credit Advances
and Existing Letters of Credit outstanding at any time shall not exceed
$22,000,000.

 

(f)                                    Subsection 5.2(a) of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

 

(a)                                  Adjusted Total Debt to Adjusted EBITDA
Ratio.  Permit or suffer the Adjusted Total Debt to Adjusted EBITDA Ratio to be
greater than the levels set forth in the following table as of the dates shown:

 

Date of Measurement

 

Required Ratio

March 31, 2002

 

5.89 to 1.00

June 30, 2002

 

6.57 to 1.00

September 30, 2002

 

6.60 to 1.00

December 31, 2002

 

7.29 to 1.00

March 31, 2003

 

7.22 to 1.00

June 30, 2003

 

6.89 to 1.00

September 30, 2003

 

6.53 to 1.00

December 31, 2003

 

6.53 to 1.00

 

As of December 31, 2001, the Company shall have a minimum Adjusted EBITDA of
$26,200,000.

 

(g)                                 Subsection 5.2(b) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

(b)                                 Interest Coverage Ratio.  Permit or suffer
the Interest Coverage Ratio to be less than the levels set forth in the
following table as of the dates shown:

 

3

--------------------------------------------------------------------------------


 

Date of Measurement

 

Required Ratio

March 31, 2002

 

1.52 to 1.00

June 30, 2002

 

1.49 to 1.00

September 30, 2002

 

1.46 to 1.00

December 31, 2002

 

1.39 to 1.00

March 31, 2003

 

1.43 to 1.00

June 30, 2003

 

1.50 to 1.00

September 30, 2003

 

1.56 to 1.00

December 31, 2003

 

1.54 to 1.00

 

(h)                                 Subsection 5.2(c) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

(c)                                  Fixed Charge Coverage Ratio.  Permit or
suffer the Fixed Charge Coverage Ratio to be less than the levels set forth in
the following table as of the dates shown:

 

Date of Measurement

 

Required Ratio

March 31, 2002

 

1.12 to 1.00

June 30, 2002

 

1.04 to 1.00

September 30, 2002

 

0.99 to 1.00

December 31, 2002

 

1.01 to 1.00

March 31, 2003

 

1.00 to 1.00

June 30, 2003

 

1.05 to 1.00

September 30, 2003

 

1.04 to 1.00

December 31, 2003

 

1.06 to 1.00

 

(i)                                     Subsection 5.2(d) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

(d)                                 Senior Debt to Adjusted EBITDA Ratio. 
Permit or suffer the Senior Debt to Adjusted EBITDA Ratio to be greater than the
levels set forth in the following table as of the dates shown:

 

Date of Measurement

 

Required Ratio

March 31, 2002

 

1.24 to 1.00

June 30, 2002

 

1.52 to 1.00

September 30, 2002

 

1.47 to 1.00

December 31, 2002

 

1.76 to 1.00

March 31, 2003

 

1.98 to 1.00

June 30, 2003

 

1.94 to 1.00

September 30, 2003

 

1.78 to 1.00

December 31, 2003

 

1.77 to 1.00

 

(j)                                     The Revolving Commitment set forth next
to the name of LaSalle on the signature page to the Credit Agreement is hereby
amended and restated in its entirety as “$28,000,000.”

 

4

--------------------------------------------------------------------------------


 

3.                                       Conditions to Amendment Effective
Date.  This Amendment shall become effective and the Fourth Amendment Effective
Date shall occur upon completion of each of the following conditions to the
reasonable satisfaction of each of LaSalle and Bank One:

 

(a)                                  Execution and Delivery of This Amendment. 
This Amendment shall have been duly executed and delivered by the parties
hereto.

 

(b)                                 Restated Revolving Note.  The Company shall
have executed and delivered to LaSalle a Second Amended and Restated Revolving
Credit Note in the form attached to this Amendment as Exhibit A.

 

(c)                                  Guarantor Reaffirmations.  Each of the
Guarantors shall have executed and delivered to the Agent a reaffirmation of
such Guarantor’s obligations under the Guaranty in the form attached to this
Amendment as Exhibit B.

 

(d)                                 Secretary’s Certificates; Resolutions;
Incumbency.  The Company shall have delivered to the Agent, for the Company and
for each Guarantor, a certificate of the Secretary or Assistant Secretary of the
Company or such Guarantor certifying:

 

(i)                                     the names, offices and true signatures
of the officers of the Company or such Guarantor authorized to execute, deliver
and perform, as applicable, this Amendment and/or any other instruments,
documents or agreements to be entered into by the Company or such Guarantor in
connection herewith; and

 

(ii)                                  true and correct copies of resolutions of
the board of directors of the Company or such Guarantor approving and
authorizing the execution, delivery and performance by the Company or such
Guarantor of this Amendment and/or any other instruments, documents or
agreements to be entered into by the Company or such Guarantor in connection
herewith.

 

(e)                                  Execution and Delivery of Other Documents. 
The Company and the Guarantors shall execute and deliver any other document,
instrument, certificate or other agreement reasonably requested by the Agent in
connection with this Amendment.

 

4.                                       Reaffirmation and Confirmation of
Security Interest.  The Company hereby confirms to LaSalle and Bank One that the
Company has granted to the Agent, for the benefit of the Lenders, a security
interest in or lien upon substantially all of its property in order to secure
the obligations of the Company to the Agent and the Lenders pursuant to the
Credit Agreement.  The Company hereby reaffirms such grant of such security
interest and lien to the Agent, for the benefit of the Lenders, for such purpose
in all respects.

 

5.                                       Representation and Warranties.  To
induce LaSalle and Bank One to enter into this Amendment, the Company hereby
represents and warrants to LaSalle and Bank One that:

 

(a)                                  Since December 30, 2002, there has been no
development or event, which has had or could reasonably be expected to have a
material adverse effect on the Company’s business or financial condition.  No
Event of Default or Unmatured Event will occur after giving effect to this
Amendment.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The Company has the corporate power and
authority, and the legal right, to make and deliver this Amendment and each
other instrument, document or agreement to be executed and delivered by it
pursuant hereto, and to perform all of its obligations hereunder and thereunder,
and under the Credit Agreement as amended by this Amendment, and the Company has
taken all necessary corporate action to authorize the execution and delivery of
this Amendment and each other instrument, document or agreement to be executed
and delivered by it pursuant hereto.

 

(c)                                  When executed and delivered, this Amendment
and each other instrument, document or agreement to be executed and delivered by
the Company pursuant hereto, and the Credit Agreement as amended by this
Amendment, will constitute legal, valid and binding obligations of the Company,
enforceable in accordance with their respective terms, except as enforceability
may be affected by bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting the enforcement of creditors’ rights
generally, and by general equitable principles.

 

(d)                                 No Unmatured Event or Event of Default
exists, taking into account the changes to the Credit Agreement contemplated by
this Amendment, and the representations and warranties made by the Company and
the Continuing Guarantors in the Loan Documents to which each is a party are
true and correct in all material respects on and as of the date hereof, after
giving effect to the effectiveness of this Amendment and each other instrument,
document or agreement to be executed and delivered by any of them pursuant
thereto, as if made on and as of this date, other than those that relate to an
earlier or specific date.

 

6.                                       Miscellaneous.

 

(a)                                  Captions.  Section captions and headings
used in this Amendment are for convenience only and are not part of and shall
not affect the construction of this Amendment.

 

(b)                                 Governing Law.  This Amendment shall be a
contract made under and governed by the laws of the State of Illinois, without
regard to conflict of laws principles.  Whenever possible, each provision of
this Amendment shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Amendment shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Amendment.

 

(c)                                  Severability.  Any provision of this
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the provision so held to be invalid or
unenforceable.

 

(d)                                 Counterparts; Facsimile Signature.  This
Amendment may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall together constitute but one and
the same document.  This Amendment may be executed by facsimile signature, and
any such facsimile signature by any party hereto shall be deemed to be

 

6

--------------------------------------------------------------------------------


 

an original signature and shall be binding on such party to the same extent as
if such facsimile signature were an original signature.

 

(e)                                  Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

(f)                                    References.  From and after the date of
execution of this Amendment, any reference to any of the Loan Documents
contained in any notice, request, certificate or other instrument, document or
agreement executed concurrently with or after the execution and delivery of this
Amendment shall be deemed to include this Amendment unless the context shall
otherwise require.

 

(g)                                 Continued Effectiveness.  Notwithstanding
anything contained herein, the terms of this Amendment are not intended to and
do not serve to effect a novation as to the Credit Agreement, the Notes or any
other Loan Document.  The parties hereto expressly do not intend to extinguish
the Credit Agreement or any other Loan Document.  Instead, it is the express
intention of the parties hereto to reaffirm the indebtedness created under the
Credit Agreement, as evidenced by the Notes (including the amended and restated
Revolving Note to be executed and delivered pursuant to this Amendment), and as
secured by the collateral described in the Security Documents.  The Loan
Documents, except as modified hereby, remain in full force and effect and are
hereby reaffirmed in all respects.

 

[Balance of page intentionally left blank; signature page follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Amended and Restated Credit Agreement to be duly executed under seal and
delivered by their respective duly authorized officers on the date first above
written.

 

 

APCOA/STANDARD PARKING, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Agent and a Lender

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

BANK ONE, NA, as a Lender

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$28,000,000

 

Originally executed January 11, 2002

 

 

Amended and Restated on January       , 2003

 

FOR VALUE RECEIVED, the undersigned, APCOA/STANDARD PARKING, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of LASALLE
BANK NATIONAL ASSOCIATION, a national banking association (the “Lender”):

 

(a)                                  prior to or on the Revolving Credit
Termination Date the principal amount of Twenty Eight Million Dollars
($28,000,000) or, if less, the aggregate unpaid principal amount of Revolving
Credit Loans advanced by the Lender to the Borrower pursuant to that certain
Amended and Restated Credit Agreement dated as of January 11, 2002, as amended
(as further amended, restated, modified or supplemented and in effect from time
to time, the “Credit Agreement”), among the Borrower, certain lenders which are
or may become parties to the Credit Agreement, and the Lender, as agent for
itself and the other lenders; and

 

(b)                                 interest on the principal balance hereof
from time to time outstanding from and after the Closing Date under the Credit
Agreement at the times and at the rates provided in the Credit Agreement.

 

This Second Amended and Restated Revolving Credit Note (this “Note”) evidences
borrowings under and has been issued by the Borrower in accordance with the
terms of the Credit Agreement.  This Note amends and restates in its entirety
the Amended and Restated Revolving Credit Note which was previously executed and
delivered by Borrower to Lender on January 11, 2002 (the “Original Revolving
Note”) in connection with the Credit Agreement.  The amendment and restatement
of such Original Revolving Note evidenced hereby is pursuant to an increase in
the stated principal amount of the Original Revolving Note.  It is the intent of
the parties hereto that the Original Revolving Note, as restated hereby, shall
re-evidence the Revolving Loans under the Credit Agreement and is in no way
intended to constitute repayment or a novation of any of the Lender Indebtedness
which is evidenced by the Credit Agreement or such Original Revolving Note or
any of the other Loan Documents executed in connection therewith.  The Lender
and any holder hereof is entitled to the benefits of the Credit Agreement, the
Security Documents and the other Loan Documents, and may enforce the agreements
of the Borrower contained therein, and any holder hereof may exercise the
respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof.  All capitalized
terms used in this Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.

 

The Borrower irrevocably authorizes the Lender to make or cause to be made, at
or about the time of the making of any Revolving Credit Loan or at the time of
receipt of any payment of principal of this Note, an appropriate notation on the
grid attached to this Note, or the continuation of such grid, or any other
similar record, including computer records, reflecting the making of such Loan
or (as the case may be) the receipt of such payment.  The outstanding

 

--------------------------------------------------------------------------------


 

amount of the Revolving Credit Loans set forth on the grid attached to this
Note, or the continuation of such grid, or any other similar record, including
computer records, maintained by the Lender with respect to any Revolving Credit
Loans shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Lender, but the failure to record, or any error in so recording,
any such amount on any such grid, continuation or other record shall not limit
or otherwise affect the obligation of the Borrower hereunder or under the Credit
Agreement to make payments of principal of and interest on this Note when due.

 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.

 

If any one or more Events of Default shall occur and be continuing, the entire
unpaid principal amount of this Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in accordance with the terms
and conditions of the Credit Agreement.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

 

The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or persons primarily or secondarily liable.

 

THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF ILLINOIS
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  THE BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE
COURTS OF THE STATE OF ILLINOIS OR ANY FEDERAL COURT SITTING THEREIN AND THE
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN SECTION 8.2 OF THE CREDIT AGREEMENT.  THE BORROWER HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Second Amended and Restated
Revolving Note to be signed in its corporate name by its duly authorized officer
as of the day and year first above written.

 

 

 

APCOA/STANDARD PARKING, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Date

 

Amount of Loan

 

Type of
Loan*

 

Interest
Rate

 

Interest Period
(if applicable)

 

Amount of Principal
Paid, Prepaid or
Converted

 

Balance of Principal
Unpaid

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                                         LIBOR or Adjusted Corporate Base Rate

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

REAFFIRMATION AGREEMENT

 

This Reaffirmation Agreement (this “Agreement”) is dated as of January     ,
2003, and is made jointly and severally by the entities which are signatories
hereto (the “Guarantors”) in favor of LaSalle Bank National Association, a
national banking association, as agent (the “Agent”) under the Credit Agreement
referred to below, for the benefit of Agent and the “Lenders” under such Credit
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, APCOA/Standard Parking, Inc., a Delaware corporation (the “Borrower”)
is indebted to the “Lenders” under that certain Amended and Restated Credit
Agreement dated as of January 11, 2002, as amended (as further amended,
restated, modified or supplemented and in effect on the date hereof, the “Credit
Agreement”) and the “Notes” referred to therein; and

 

WHEREAS, in connection and concurrently with Borrower’s execution of the Credit
Agreement and the Notes, the Guarantors entered into that certain Amended and
Restated Guaranty in favor of the Agent, for the benefit of the Agent and the
Lenders (the same, as it may be amended, restated, modified or supplemented and
in effect from time to time being herein referred to as the “Guaranty”)
providing for the guaranty by the Guarantors of Borrower’s obligations under the
Credit Agreement, the Notes, and the other “Loan Documents” (as such term is
defined in the Credit Agreement); and

 

WHEREAS, in connection and concurrently with Borrower’s execution of the Credit
Agreement and the Notes, and from time to time thereafter, the Guarantors have
entered into certain “Security Documents” (as such term is defined in the Credit
Agreement) granting a Lien on substantially all of the Guarantors’ assets to
secure Borrower’s obligations under the Credit Agreement, the Notes and the
other Loan Documents; and

 

WHEREAS, Borrower has requested that Agent and the Lenders amend the Credit
Agreement in certain respects, all as set forth in that certain Fourth Amendment
to Amended and Restated Credit Agreement dated as of January      , 2003 by and
among the Borrower, the Lenders and the Agent (the “Fourth Amendment”) and the
Second Amended and Restated Revolving Credit Note referred to in the Fourth
Amendment (the “Restated Revolving Note”); and

 

WHEREAS, the Lenders and the Agent are agreeable to such requests, subject to
certain terms and conditions and provided, among other things, that the
Guarantors concurrently execute and deliver this Reaffirmation Agreement; and

 

WHEREAS, the Guarantors desires to induce the Lenders and the Agent to take such
actions and are therefore willing to execute and deliver this Reaffirmation
Agreement in favor of the Agent for the benefit of the Lenders and the Agent;

 

NOW, THEREFORE, the Guarantors hereby jointly and severally agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Reaffirmation of Guaranty and Security
Documents.  The Guaranty and each Security Document is hereby reaffirmed as of
the date hereof in all respects jointly and severally by each of the Guarantors,
and shall continue from and after the date hereof and shall remain in full force
and effect from and after the date hereof, and the obligations guaranteed under
the Guaranty and secured pursuant to the Security Documents shall include the
Borrower’s obligations under the Credit Agreement as amended by the Fourth
Amendment and under the Restated Revolving Note.

 

2.                                       Reaffirmation and Confirmation of
Security Interest.  Each Guarantor hereby confirms to LaSalle and Bank One that
such Guarantor has granted to the Agent, for the benefit of the Agent and the
Lenders, a security interest in or lien upon substantially all of its property
in order to secure the obligations of the Borrower to the Agent and the Lenders
pursuant to the Credit Agreement.  Each Guarantor hereby reaffirms such grant of
such security interest and lien to the Agent, for the benefit of the Agent and
the Lenders, for such purpose in all respects.

 

3.                                       Representations and Warranties.  To
induce LaSalle and Bank One to enter into the Fourth Amendment, the Guarantors
hereby jointly and severally represent and warrant to the Agent, for the benefit
of the Agent and the Lenders, that:

 

(a)                                  Since September 30, 2002, there has been no
development or event, which has had or could reasonably be expected to have a
material adverse effect on any Guarantor’s or the Borrower’s business or
financial condition.  No Event of Default or Unmatured Event will occur after
giving effect to the Fourth Amendment.

 

(b)                                 Each Guarantor has the corporate or limited
liability company power and authority, and the legal right, to make and deliver
this Agreement and has taken all necessary corporate or limited liability
company action to authorize the execution and delivery of this Agreement.

 

(c)                                  This Agreement and the Guaranty each
constitute legal, valid and binding obligations of the Guarantors, enforceable
in accordance with their respective terms, except as enforceability may be
affected by bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting the enforcement of creditors’ rights generally,
and by general equitable principles.

 

(d)                                 No Unmatured Event or Event of Default
exists and the representations and warranties made by the Borrower and the
Guarantors in the Loan Documents to which each is a party are true and correct
in all material respects on and as of the date hereof, after giving effect to
the effectiveness of the Fourth Amendment and each other instrument, document or
agreement to be executed and delivered by any of them pursuant thereto, as if
made on and as of this date, other than those that relate to an earlier or
specific date.

 

4.                                       Governing Law.  This Agreement shall be
governed and construed in accordance with the internal laws and decisions of the
state of Illinois, without regard to the conflict of laws provisions thereof. 
Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this

 

--------------------------------------------------------------------------------


 

Agreement shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

5.                                       Captions.  Section captions and
headings used in this Agreement are for convenience only and are not part of and
shall not affect the construction of this Agreement.

 

6.                                       Counterparts; Facsimile Signature. 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall together constitute but one
and the same document.  This Agreement may be executed by facsimile signature,
and any such facsimile signature by any party hereto shall be deemed to be an
original signature and shall be binding on such party to the same extent as if
such facsimile signature were an original signature.

 

7.                                       Successors and Assigns.  This Agreement
shall be binding upon the parties hereto and their respective successors and
assigns, and shall inure to the benefit of such parties and their respective
successors and assigns.

 

[Balance of page intentionally left blank; signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have each executed this Reaffirmation
Agreement as of the date first above written.

 

AP Holdings, Inc.

Tower Parking, Inc.

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

APCOA Bradley Parking Company, LLC

Virginia Parking Service, Inc.

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

APCOA LaSalle Parking Company, LLC

Hawaii Parking Maintenance, Inc.

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Standard Auto Park, Inc.

Standard Parking Corporation IL

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------